Citation Nr: 1754056	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for right shoulder disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at a video conference hearing before the undersigned in February 2017.  A transcript of the hearing is associated with the claims folder.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as PTSD, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  As such, the issue has been recharacterized accordingly.

The March 1, 2005 rating decision denied the Veteran's claims for entitlement to service connection to PTSD and major depression with psychotic features.  The Veteran did not appeal that rating decision but new medical evidence relating to the psychiatric disability claims was received on March 29, 2005, within one year of its issuance.  After a review of the claims file, the Board notes that this new medical evidence was not addressed by the RO.  The Board notes that although there was an intervening administrative decision in June 2006 in response to the Veteran's April 2006 informal service connection claims that included depression and PTSD, the decision did not directly address the new evidence submitted within one year of the March 2005 rating decision.  Thus, the March 2005 rating decision is not final and as such, the depression and PTSD claims (now recharacterized as an acquired psychiatric disorder) are still pending from the March 2005 rating decision since under 38 C.F.R. § 3.156(b), the new evidence is considered to have been submitted in connection with the claim that was pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (holding that VA must evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 22, 2017, during a video conference hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for back disability.

2.  On February 22, 2017, during a video conference hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the issue of entitlement to service connection for right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Legal Requirements

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  Id. 


Analysis

At the February 22, 2017 Board video conference hearing, the Veteran requested withdrawal of his perfected appeal of the issues of entitlement to service connection for a back disability and a right shoulder disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are both dismissed in the Order portion of this decision.








ORDER

The appeal of the issue of entitlement to service connection for back disability is dismissed.

The appeal of the issue of entitlement to service connection for right shoulder disability is dismissed.


REMAND

The Veteran was last provided a VA examination for his claimed psychiatric disorders in October 1996.  The October 1996 VA examiner diagnosed recurrent and severe major depression with mood congruent psychotic features, probable pre-senile dementia, not otherwise specified (NOS), opiate dependence, cocaine abuse, and cannabis abuse.  Since that examination, the Veteran has been diagnosed with PTSD, which the Veteran claims is due to his active service when he was aboard the USS Cayuga that took hostile fire.  See April 2009 and May 2009 VA treatment records; August 2010 Notice of Disagreement; April 2016 Statement of Accredited Representative.  The Veteran also claimed that he had passed ammunition during combat action in Vietnam and that he was traumatized by seeing a Vietnamese soldier shot and killed when the ship he was aboard was ambushed in Da Nang, Republic of Vietnam.  Id.  Furthermore, during the February 2017 Board hearing, the Veteran reported that he had been receiving psychiatric treatment since 1972.  He reported that more recently a doctor, Dr. McCutcheon, that he had been seeing had diagnosed PTSD and found that the Veteran's PTSD was service connected due to fear of enemy hostile action, specifically from when the ship, USS Cayuga LST-1186, he was serving on during active service had cracked in half.  A review of the Veteran's service treatment records confirm the Veteran's active service aboard the USS Cayuga from 1971 to 1972 and that the Veteran had been found in July 1971 fit for a three day confinement on the USS Cayuga.

Considering there is a current diagnosis of PTSD, the Veteran claims that his PTSD is related to fear of enemy hostile action during active service, and there is no current VA examination conducted for the Veteran's PTSD, a remand is warranted to obtain such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records or private treatment records and associate the records with the claims file, to include treatment records from 1972 onward and from Dr. McCutcheon.  Any negative reply should be properly included in the claims file.

2.  After all available records are associated with the claims file, provide the Veteran with a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD and depression.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner must complete the following:

a.  Identify each psychiatric disorder experienced by the Veteran; either diagnose or rule out PTSD and/or depression. 

b.  For each psychiatric disability present, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset in service or is otherwise related to the Veteran's military service, including the claimed fear of hostile military activity.

c.  If the Veteran is diagnosed with PTSD, the examiner must identify the stressor that serves as the basis for the diagnosis.  

A rationale for all requested opinions should be provided.

3.  Then, readjudicate the claim on appeal.  If the issue is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


